UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06206 Nuveen Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Quality Municipal Fund, Inc. (NQI) July 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 145.5% (99.6% of Total Investments) MUNICIPAL BONDS – 145.5% (99.6% of Total Investments) Alabama – 1.7% (1.2% of Total Investments) $ 7,000 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2005A, 5.000%, 6/01/24 6/15 at 100.00 AA– (4) $ 7,282,310 (Pre-refunded 6/01/15) – NPFG Insured Opelika Utilities Board, Alabama, Utility Revenue Bonds, Auburn Water Supply Agreement, Series 2011: 4.000%, 6/01/29 – AGM Insured 6/21 at 100.00 AA 4.250%, 6/01/31 – AGM Insured 6/21 at 100.00 AA Total Alabama Arizona – 8.8% (6.0% of Total Investments) Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s Hospital, Refunding Series 2012A: 5.000%, 2/01/20 No Opt. Call BBB+ 5.000%, 2/01/21 No Opt. Call BBB+ Arizona Sports and Tourism Authority, Tax Revenue Bonds, Multipurpose Stadium Facility 7/22 at 100.00 A1 Project, Refunding Senior Series 2012A, 5.000%, 7/01/31 Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA Mesa, Arizona, Utility System Revenue Bonds, Tender Option Bond Trust, Series 11032- 11034, 7/17 at 100.00 AA 15.135%, 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Revenue Bonds, Civic Plaza Expansion Project, No Opt. Call AA Series 2005B, 5.500%, 7/01/39 – FGIC Insured Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Refunding 7/23 at 100.00 AA– Series 2013, 5.000%, 7/01/30 (Alternative Minimum Tax) Total Arizona Arkansas – 0.4% (0.3% of Total Investments) University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B, 11/14 at 100.00 Aa2 (4) 5.000%, 11/01/24 (Pre-refunded 11/01/14) – NPFG Insured California – 14.2% (9.7% of Total Investments) California Department of Water Resources, Central Valley Project Water System Revenue Bonds, No Opt. Call AAA Series 2012AL, 5.000%, 12/01/15 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 Aa1 (4) 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA 5.000%, 12/01/26 (Pre-refunded 12/01/14) 12/14 at 100.00 Aa1 (4) 5.000%, 12/01/26 (Pre-refunded 12/01/14) 12/14 at 100.00 AAA California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los 11/22 at 100.00 BBB+ Angeles, Series 2012A, 5.000%, 11/15/23 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2013A, 8/23 at 100.00 AA– 5.000%, 8/15/52 80 California State, General Obligation Bonds, Series 2002, 5.000%, 10/01/32 – NPFG Insured No Opt. Call AA– 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured No Opt. Call Aa3 California State, General Obligation Bonds, Series 2007, 5.000%, 11/01/15 No Opt. Call Aa3 California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of 8/17 at 100.00 BBB+ Los Angeles, Series 2007, 5.000%, 8/15/47 Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (4) 2001A, 0.000%, 8/01/25 – NPFG Insured (ETM) Garden Grove, California, Certificates of Participation, Financing Project, Series 2002A, No Opt. Call A 5.125%, 3/01/32 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A1 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA 11/01/25 – AGM Insured Lincoln Public Financing Authority, Placer County, California, Twelve Bridges Limited 9/21 at 100.00 AA Obligation Revenue Bonds, Refunding Series 2011A, 4.375%, 9/02/25 – AGM Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Bonds, 10/14 at 100.00 AA– (4) Redevelopment Project 1, Series 1993, 5.850%, 8/01/22 – NPFG Insured (ETM) San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/14 at 100.00 AA– Project, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured San Francisco Airports Commission, California, Revenue Bonds, San Francisco International No Opt. Call A+ Airport, Refunding Second Series 2010C, 5.000%, 5/01/16 San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Refunding Series 2005A: 5.000%, 7/01/21 – NPFG Insured 7/15 at 100.00 AA+ 5.000%, 7/01/22 – NPFG Insured 7/15 at 100.00 AA+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Saugus Union School District, Los Angeles County, California, General Obligation Bonds, Series No Opt. Call Aa2 2006, 0.000%, 8/01/23 – FGIC Insured Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA (4) 5.000%, 8/01/28 (Pre-refunded 8/01/15) – NPFG Insured Total California Colorado – 6.7% (4.6% of Total Investments) Board of Trustees of the University of Northern Colorado, Revenue Bonds, Series 2005, 5.000%, 6/15 at 100.00 AA (4) 6/01/22 (Pre-refunded 6/01/15) – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Covenant Retirement Communities Inc., Refunding Series 2012B: 5.000%, 12/01/22 No Opt. Call BBB+ 5.000%, 12/01/23 12/22 at 100.00 BBB+ 5.000%, 12/01/24 12/22 at 100.00 BBB+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good 6/23 at 100.00 A– Samaritan Society Project, Series 2013, 5.500%, 6/01/33 Commerce City Northern Infrastructure General Improvement District, Colorado, General 12/22 at 100.00 AA Obligation Bonds, Series 2013, 5.000%, 12/01/25 – AGM Insured Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 AA– 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 AA– Denver, Colorado, Airport Revenue Bonds, Trust 2365, 15.879%, 11/15/25 – NPFG Insured (IF) 11/16 at 100.00 AA– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call AA– 9/01/32 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call AA– NPFG Insured Eagle River Water and Sanitation District, Eagle County, Colorado, Enterprise Wastewater Revenue Bonds, Series 2012: 5.000%, 12/01/32 No Opt. Call A+ 3.000%, 12/01/32 No Opt. Call A+ Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured 5 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) Total Colorado District of Columbia – 1.2% (0.8% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.776%, 10/01/30 – AMBAC Insured (IF) (5) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ (4) Tender Option Bond Trust 1730, 11.768%, 10/01/36 (Pre-refunded 10-01/16)– AMBAC Insured (IF) (5) Total District of Columbia Florida – 14.0% (9.6% of Total Investments) Broward County School Board, Florida, Certificates of Participation, Series 2005A, 5.000%, 7/15 at 100.00 AA 7/01/28 – AGM Insured Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA AGM Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call AA Series 2010A-1, 5.000%, 6/01/16 – AGM Insured Cityplace Community Development District, Florida, Special Assessment and Revenue Bonds, No Opt. Call A Refunding Series 2012, 5.000%, 5/01/26 Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/24 10/14 at 100.00 AA– (4) (Pre-refunded 10/01/14) – NPFG Insured Davie, Florida, Water and Sewerage Revenue Bonds, Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA AGM Insured Florida Citizens Property Insurance Corporation, Personal and Commercial Lines Account Bonds, No Opt. Call A+ Senior Secured Series 2012A-1, 5.000%, 6/01/22 Florida State Board of Education, Public Education Capital Outlay Bonds, Tender Option Bond No Opt. Call AAA Trust 2929, 17.409%, 12/01/16 – AGC Insured (IF) (5) Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.000%, 6/01/38 6/16 at 100.00 BBB+ Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, No Opt. Call A Subordinate Refunding Series 2013A, 5.000%, 10/01/21 (Alternative Minimum Tax) Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Refunding Series 2012, 10/22 at 100.00 A1 5.000%, 10/01/30 Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Refunding Series 11/21 at 100.00 A2 2011, 5.000%, 11/15/25 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2004A, 10/14 at 100.00 AA– 5.000%, 10/01/30 – FGIC Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2008B, 10/18 at 100.00 AA 5.000%, 10/01/41 – AGM Insured Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Volusia County Educational Facilities Authority, Florida, Revenue Bonds, Embry-Riddle 10/21 at 100.00 AA Aeronautical University, Inc. Project, Refunding Series 2011, 5.000%, 10/15/29 – AGM Insured Total Florida Georgia – 1.9% (1.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 11/14 at 100.00 AA (4) (Pre-refunded 11/01/14) – AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA AGM Insured City of Fairburn, Georgia, General Obligation Bonds, Series 2011, 5.750%, 12/01/31 – 12/21 at 100.00 AA AGM Insured Total Georgia Hawaii – 0.9% (0.6% of Total Investments) Hawaii State, General Obligation Bonds, Refunding Series 2011EA, 5.000%, 12/01/20 No Opt. Call AA Illinois – 11.1% (7.6% of Total Investments) Bolingbrook, Illinois, General Obligation Bonds, Refunding Series 2013A: 5.000%, 1/01/25 7/23 at 100.00 Aa3 5.000%, 1/01/26 7/23 at 100.00 Aa3 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Refunding Series No Opt. Call A+ 2005A, 5.500%, 12/01/30 – AMBAC Insured Chicago Transit Authority, Illinois, Capital Grant Receipts Revenue Bonds, Federal Transit 6/21 at 100.00 AA Administration Section 5307 Urbanized Area Formula Funds, Refunding Series 2011, 5.250%, 6/01/26 – AGM Insured Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/16 at 100.00 AA– Series 2005A, 5.250%, 1/01/24 – NPFG Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2007B, 5.000%, 11/15/21 – 11/17 at 100.00 AA NPFG Insured Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2014A, 9/24 at 100.00 BBB 5.000%, 9/01/34 Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/21 at 100.00 AA 8/15/41 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Sports Facility Authority, State Tax Supported Bonds, Refunding Series 2014, 5.250%, 6/24 at 100.00 AA 6/15/31 (WI/DD, Settling 8/20/14) – AGM Insured Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/25 8/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 1/21 at 100.00 A2 5.250%, 1/01/37 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project 6/22 at 100.00 AAA Refunding Bonds, Series 2012B, 5.000%, 6/15/52 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/24 – NPFG Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 2014A, 4.000%, 6/01/16 Total Illinois Indiana – 4.0% (2.7% of Total Investments) Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 AA– NPFG Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 1990A, 7.250%, No Opt. Call AA+ 6/01/15 – AMBAC Insured Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, No Opt. Call N/R 5.875%, 1/01/24 (Alternative Minimum Tax) Total Indiana Iowa – 0.2% (0.1% of Total Investments) Iowa Finance Authority, State Revolving Fund Revenue Bonds, Series 2010A, 5.000%, 8/01/15 No Opt. Call AAA Kansas – 1.0% (0.7% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health 1/20 at 100.00 AA– Services Corporation, Series 2010A, 5.000%, 1/01/40 Kentucky – 1.0% (0.7% of Total Investments) Kentucky Asset/Liability Commission, General Fund Revenue Project Notes, First Series 2005, 5/15 at 100.00 AA– 5.000%, 5/01/25 – NPFG Insured Kentucky State Property and Buildings Commission, Revenue Bonds, Project 85, Series 2005, 8/15 at 100.00 AA (4) 5.000%, 8/01/23 (Pre-refunded 8/01/15) – AGM Insured Total Kentucky Louisiana – 5.2% (3.6% of Total Investments) Lafayette Public Power Authority, Louisiana, Electric Revenue Bonds, Series 2012, No Opt. Call A+ 5.000%, 11/01/29 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 10 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 16.105%, 5/16 at 100.00 Aa1 5/01/34 – NPFG Insured (IF) 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 16.073%, 5/16 at 100.00 Aa1 5/01/34 – NPFG Insured (IF) Louisiana State, General Obligation Bonds, Series 2012C, 5.000%, 7/15/21 No Opt. Call AA New Orleans, Louisiana, Sewerage Service Revenue Bonds, Refunding Series 2014, 6/24 at 100.00 A 4.250%, 6/01/34 Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine State Housing Authority, Single Family Mortgage Purchase Bonds, Series 2012A-1, 4.000%, 11/21 at 100.00 AA+ 11/15/24 – AGM Insured (Alternative Minimum Tax) Massachusetts – 3.7% (2.6% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts No Opt. Call AAA Institute of Technology, Tender Option Bond Trust 11824, 13.597%, 1/01/16 (IF) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Springfield Water and Sewer Commission, Massachusetts, General Revenue Bonds, Refunding 11/20 at 100.00 AA Series 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 2.9% (2.0% of Total Investments) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 AA Series 2007, 5.000%, 5/01/28 – AGM Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 10/21 at 100.00 Aa3 2011-II-A, 5.375%, 10/15/36 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A– Refunding Series 2009, 5.750%, 11/15/39 Total Michigan Minnesota – 0.9% (0.6% of Total Investments) Minneapolis-Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue 8/20 at 100.00 AA Bonds, Children’s Health Care, Series 2004A-1 Remarketed, 4.625%, 8/15/29 – AGM Insured Moorhead Independent School District 152, Clay County, Minnesota, General Obligation Bonds, No Opt. Call Aa2 Refunding School Building Series 2014A, 5.000%, 4/01/17 Total Minnesota Mississippi – 1.1% (0.7% of Total Investments) Mississippi Development Bank, Special Obligation Bonds, Gulfport Water and Sewer System No Opt. Call AA Project, Series 2005, 5.250%, 7/01/24 – AGM Insured Nebraska – 3.3% (2.3% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 3 Revenue Bonds, Series 2012, 9/22 at 100.00 A 5.000%, 9/01/32 Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – FGIC 9/17 at 100.00 AA Insured (UB) (5) Lincoln, Nebraska, Water Revenue Bonds, Refunding Series 2013, 5.000%, 8/15/20 No Opt. Call Aa1 Total Nebraska Nevada – 2.0% (1.3% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Jet Aviation Fuel Tax, Refunding Series 2013A: 5.000%, 7/01/25 (Alternative Minimum Tax) 1/23 at 100.00 A 5.000%, 7/01/26 (Alternative Minimum Tax) 1/23 at 100.00 A 5.000%, 7/01/27 (Alternative Minimum Tax) 1/23 at 100.00 A Total Nevada New Jersey – 4.7% (3.2% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured No Opt. Call AA– 5.000%, 7/01/23 – NPFG Insured No Opt. Call AA– New Jersey Economic Development Authority, School Facilities Construction Financing Program No Opt. Call A Bonds, Refunding Series 2013NN, 5.000%, 3/01/23 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration No Opt. Call A (4) Grants, Series 2002A, 5.500%, 9/15/15 – AMBAC Insured (ETM) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A Appreciation Series 2010A, 0.000%, 12/15/26 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, No Opt. Call AA+ 5.000%, 12/15/34 – AMBAC Insured New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA AGM Insured Total New Jersey New York – 5.0% (3.4% of Total Investments) 50 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing No Opt. Call AA– Program, Series 2002D, 5.500%, 10/01/17 – NPFG Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 AA– 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 AA– 5/01/33 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA 5/01/36 – AGM Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.500%, 8/15/40 Nassau County Local Economic Assistance Corporation, New York, Revenue Bonds, Catholic Health 7/24 at 100.00 BBB+ Services of Long Island Obligated Group Project, Series 2014, 5.000%, 7/01/31 New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series No Opt. Call AA+ 2005, Trust 2364, 17.261%, 7/15/15 – AMBAC Insured (IF) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 11/14 at 100.00 AA Series 1996A, 6.125%, 11/01/20 – AGM Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2005B: 5.000%, 3/15/24 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 AAA 5.000%, 3/15/25 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, No Opt. Call AAA Series 2010A, 5.000%, 3/15/17 Total New York North Carolina – 0.4% (0.3% of Total Investments) North Carolina State, General Obligation Bonds, Refunding Series 2013C, 3.500%, 5/01/16 No Opt. Call AAA North Dakota – 1.0% (0.7% of Total Investments) Williston Parks and Recreation District, North Dakota, Sales Tax & Gross Revenue Bonds, Series 2012A: 3.000%, 3/01/18 No Opt. Call A 4.000%, 3/01/19 No Opt. Call A 5.000%, 3/01/21 No Opt. Call A Williston, North Dakota, Limited Obligation Bonds, Certificates of Indebtedness, Series 2013A, 11/14 at 100.00 N/R 2.500%, 11/01/15 Total North Dakota Ohio – 5.3% (3.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 4.250%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding 12/15 at 100.00 AA Series 2005, 5.000%, 12/01/24 – AGM Insured Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Cleveland County Educational Facilities Authority, Oklahoma, Educational Facilities Lease No Opt. Call A+ Revenue Bonds, Norman Public Schools Project, Series 2014, 5.000%, 7/01/19 Pennsylvania – 8.5% (5.9% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2005A, 5.000%, 12/15 at 100.00 AA– 12/01/23 – NPFG Insured Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2010, 5.000%, 12/20 at 100.00 AA 6/01/40 – AGM Insured Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A+ (4) 5.000%, 8/01/24 (Pre-refunded 8/01/16) – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage 8/20 at 100.00 AA Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A: 5.000%, 6/15/35 – AGM Insured 6/20 at 100.00 AA 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 12/15 at 100.00 AA– 5.000%, 12/01/23 – FGIC Insured Scranton, Pennsylvania, Sewer Authority Revenue Bonds, Series 2011A: 5.250%, 12/01/31 – AGM Insured 12/21 at 100.00 AA 5.500%, 12/01/35 – AGM Insured 12/21 at 100.00 AA Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, No Opt. Call Baa3 Series 2012B, 4.000%, 1/01/33 Total Pennsylvania South Carolina – 2.7% (1.8% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Refunding Series 2011B, 5.000%, 12/01/21 South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured Total South Carolina South Dakota – 0.9% (0.6% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health, Series 2012A: 5.000%, 7/01/27 7/21 at 100.00 AA– 5.000%, 7/01/42 7/21 at 100.00 AA– Total South Dakota Texas – 13.6% (9.3% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA AGM Insured Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 Baa2 6.250%, 1/01/46 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Idea Public No Opt. Call BBB Schools, Series 2012, 3.750%, 8/15/22 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 11/22 at 100.00 A+ 5.000%, 11/01/38 (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2014A, 9/24 at 100.00 BB+ 5.250%, 9/01/44 Deer Park Independent School District, Harris County, Texas, Limited Tax School Building and 2/22 at 100.00 AAA Refunding Bonds, Series 2013, 5.000%, 2/15/23 Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, 12/18 at 100.00 A1 (4) Memorial Hermann Healthcare System, Series 2008B, 7.250%, 12/01/35 (Pre-refunded 12/01/18) Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B: 5.125%, 9/01/32 – AGM Insured 9/16 at 100.00 AA 5.125%, 9/01/33 – AGM Insured 9/16 at 100.00 AA Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2002A, No Opt. Call AA (4) 5.750%, 12/01/32 – AGM Insured (ETM) New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue 4/24 at 100.00 AA Bonds, CHF-Collegiate Housing College Station I LLC – Texas A&M University Project, Series 2014A, 4.100%, 4/01/34 – AGM Insured New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue 4/24 at 100.00 Baa3 Bonds, CHF-Collegiate Housing Galveston-Texas A&M University at Galveston Project, Series 2014A, 5.000%, 4/01/39 New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue Bonds, Tarleton State University Project, Series 2014A: 5.000%, 4/01/39 4/24 at 100.00 Baa3 5.000%, 4/01/46 4/24 at 100.00 Baa3 Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 2/24 at 100.00 Baa2 5.125%, 2/01/39 (WI/DD, Settling 8/05/14) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 11/21 at 100.00 Aa3 Bonds, Baylor Health Care System, Series 2011A, 5.000%, 11/15/30 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/29 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 5.000%, 12/15/32 No Opt. Call A3 Texas State Transportation Commission, Highway Fund Revenue Bonds, First Tier Series 2014A, No Opt. Call AAA 5.000%, 4/01/22 Total Texas Utah – 0.8% (0.6% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Tender Option Bond Trust R-11752, 12.892%, 6/18 at 100.00 AAA 6/15/27 – AGM Insured (IF) Vermont – 0.4% (0.2% of Total Investments) Vermont Economic Development Authority, Mortgage Revenue Bonds, Wake Robin Corporation 5/16 at 100.00 N/R Project, Refunding Series 2006A, 5.375%, 5/01/36 Washington – 9.1% (6.2% of Total Investments) King County School District 403 Renton, Washington, General Obligation Bonds, Series 2012, No Opt. Call AA+ 5.000%, 12/01/19 King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.501%, 7/17 at 100.00 AA+ 7/01/32 – AGM Insured (IF) (5) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington State, General Obligation Bonds, Refunding Various Purpose Series 2012R-13A, No Opt. Call AA+ 5.000%, 7/01/21 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C, 0.000%, No Opt. Call AA+ 6/01/28 – NPFG Insured (UB) (5) Total Washington West Virginia – 1.7% (1.2% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Wisconsin – 4.0% (2.7% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/26 11/14 at 100.00 Aa2 (4) (Pre-refunded 11/01/14) – AGM Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 4.500%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., 6/22 at 100.00 A2 Series 2012, 5.000%, 6/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital, Inc., 5/21 at 100.00 A2 (4) Series 2011A, 5.750%, 5/01/35 (Pre-refunded 5/01/21) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Rogers Memorial 7/24 at 100.00 BBB+ Hospital, Inc., Series 2014A, 5.000%, 7/01/34 (WI/DD, Settling 8/15/14) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Three Pillars Senior 8/23 at 100.00 A– Living Communities, Refunding Series 2013, 5.000%, 8/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Services Inc., Series 2006B, 5.125%, 8/15/30 Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 7/15 at 100.00 A1 5.000%, 7/01/30 – AMBAC Insured Total Wisconsin Wyoming – 0.6% (0.4% of Total Investments) Teton County Hospital District, Wyoming, Hospital Revenue Bonds, St. John’s Medical Center Project, Series 2011B: 5.500%, 12/01/27 12/21 at 100.00 BBB 6.000%, 12/01/36 12/21 at 100.00 BBB Wyoming Community Development Authority, Housing Revenue Bonds, 2012 Series 1, 4.375%, 12/21 at 100.00 AA+ 12/01/32 (Alternative Minimum Tax) Total Wyoming $ 792,775 Total Municipal Bonds (cost $768,992,732) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 609 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 109,600 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ 775 Total Corporate Bonds (cost $54,169) Total Long-Term Investments (cost $769,046,901) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.5% (0.4% of Total Investments) MUNICIPAL BONDS – 0.5% (0.4% of Total Investments) Kansas – 0.5% (0.4% of Total Investments) $ 3,000 Wichita, Kansas, General Obligation Bonds, Temporary Notes, Variable Rate Demand Obligations, No Opt. Call MIG-1 $ 3,002,010 Series 2014-264, 0.500%, 4/15/15 (8) Total Short-Term Investments (cost $3,001,544) Total Investments (cost $772,048,445) – 146.0% Floating Rate Obligations – (5.3)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (42.5)% (9) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 565,561,229 Fair Value Measurements Fair value is defined as the price thatwould be receivedupon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Short-Term Investments: Municipal Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of July 31, 2014, the cost of investments was $744,916,748. Gross unrealized appreciation and gross unrealized depreciation of investments as of July 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Nuveen funds' Board of Directors/Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect as of the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.1%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:September 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:September 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:September 29, 2014
